   Case 3:21-cv-00215 Document 1-1 Filed on 08/16/21 in TXSD Page
                                                               Filed1
                                                                    forof 10
                                                                        Record
                                                                           71141?0213:4'l AM
                                                                           Rhonda Barchak, Dislrict Clerk
                                                                           Brazoda County, Texas
                                                                           113607-CV
                                                                           Sunnye Wingo, DepuV
                                           113607-CV
                             CAUSE NO.

NOELIA CASTILLO                             s             IN THE DISTRICT COURT OF
     Plaintiff,                             s
                                            s
VS.                                         s              BRMORIA COUNry, TEXAS
                                            s
KROGER TEXAS, LP,                           s
    Defendant.                              s                       JUDICIAL DISTRICT

                            PLAINTIFF'S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW, NOELIA CASTILLO ("CASTILLO"), Plaintiff, and complains of

KROGERTEXAS, LP ('KROGER'), Defendant, and forcausewould respectftrlly show unto

this Court as follows:

                                            t.
                                Discoverv Control Plan

         1.   Discovery is intended to be conducted under Level 3 of Rule 190 of the Texas

Rules of Civil Procedure.

                                          il.
                                      The Parties

         2.   Plaintiff, NOELIACASTILLO, is a naturalperson residing in Brazoria County,

Texas.

         3.   Defendant,KROGERTEXAS, LP("KROGER'),isacorporationthatconducts

business in Texas and can be served with process by serving its registered agent,

Corporation Service Company d/b/a CSC-Lawyers lncorporating Service Company at211

E. 7th Street, Suite 620 Austin, TX 78701-3218 USA , orwherever it may be found,




                                           -1-



                                     EXHIBIT A
   Case 3:21-cv-00215 Document 1-1 Filed on 08/16/21 in TXSD Page 2 of 10




                                               il.
              Request Pursuant to                    Substitution of True Name

       4.      To the extent that KROGER TEXAS, LP is conducting business pursuant to

a trade name or assumed name, then suit is brought against KROGER TEXAS, LP
pursuant to the terrns of Rule 28 of the Texas Rules of Civil Procedure, and NOELIA

CASTILLO hereby demands upon answerto this suit, that KROGER TEXAS, LP answer

in its correct legal and assumed names.

                                              tv.
                                   Jurisdiction and Venue

       5.     This Court has jurisdiction over the parties and subject matter of this cause,

and has jurisdiction to grant all relief requested by Plaintiff.

       6.     The amount in controversy is within the jurisdictional limits of this Court.

       7.     Venue of this action is proper in Brazoria County, Texas under, interalia,

Sections 15.002(a)(1) and ( ) of the Texns Crur- PnnclcE              AND Reurorps CooE.

Specifically, this suit is proper in Brazoria County because all or a substantial part of the

events or omissions giving rise to the claims occuned in Brazoria County.

                                             V.
                                     Nature of the Case

       8.     On June 26,2020, Plaintiff was approaching the KROGER located in Alvin,

Texas, when she suddenly and unexpectedly tripped over a dangerous tripping hazard on

the sidewalk outside the store. As a result of this fall, Plaintiff landed forcefully on the

ground and sustained severe and extensive injuries to her body (the "Fall").




                                               -2-




                                         EXHIBIT A
   Case 3:21-cv-00215 Document 1-1 Filed on 08/16/21 in TXSD Page 3 of 10




                                               vl.
                                      Causes of Action

       A.      KROGER's Premises Liability

       9.      CASTILLO incorporates by reference the statements made in the above

paragraphs as if fully set out herein.

       10.    There can be no question that CASTILLO is an innocent victim in this case.

Atthetimeof the Fall, CAST|LLOwasan inviteeof KROGERbecauseshewas              a customer

at KROGER Because said store was open to the public, KROGER extended an invitation

to CASTILLO to shop at KROGER for the mutual benefit of both parties. Consequently,

KROGER, by and through its employee/agents, owed CASTILLO the duty to inspect the

premises and maintain them in a reasonably safe manner.

        11.   KROGER was the owner and/or operatorof the subject store at the time of

the Fall and, therefore, either owned, occupied, or controlled the premises where the Fall

and subsequent injury occuned. Such negligencewas the proxirnate cause of CASTILLO's

damages.

       12. The tripping hazard created by KROGER posed an unreasonable risk of harm
because individuals walking through the store may trip through no fault of their own and

severely i njure themselves.

       13.     KROGER , by and through its employee/agents, knew or should have known

of the dangerous condition of the premises of KROGER for numerous reasons including,

but not limited to:

               a      -- Gustsmers   notified KROGER of the dangerous      -
                        condition at the store or other KROGER stores of
                        similar design and construction around the
                        country;

                                         -3-




                                          EXHIBIT A
         Case 3:21-cv-00215 Document 1-1 Filed on 08/16/21 in TXSD Page 4 of 10




                    b       KROGER agents, seryants, or employees
                            actually witnessed accidents caused by the
                            dangerous condition at the subject store or other
                            KROGER stores of similar design and
                            construction around the country;

                    c       KROGER agents, servants, or employees
                            actually caused the dangerous condition at the
                            subject store orother KROGER stores of similar
                            design and construction around the country;

                    d.      KROGER agents, servants, or employees were
                            involved in the design and construction of the
                            dangerous condition at the subject store or other
                            KROGER stores of similar design and
                            construction around the country;

                     e      KROGER agents, servants, or employees
                            actually took precautionary measures regarding
                            the dangerous condition at the subject store or
                            other KROGER stores of similar design and
                            construction around the country;

                    f       KROGER agents, servants, or employees
                            actually took precautionary measures regard in g
                            the dangerous condition at the subject store or
                            other KROGER stores of similar design and
                            construction around the country and negligently
                            failed to remove, repair, or otherwise warn of the
                            dangerous condition; and

                     g      The dangerous condition existed long enough at
                            the subject store or other KROGER stores of
                            similar design and construction around the
                            country ihat KROGER did or should have
                            discovered it upon reasonable inspection.

              14.    KROGER breached its duty of care by both failing to make the dangerous

      condition reasonably safe and/or failing to adequately wam CASTILLO of the dangerous

..   - condition atlhe subjectstore. Kroger-further breached its duty-of care b-y-negfigenlly h'uing,-

      training,supervising,retainingorfiringitsagentsandemployeesatthesubjectstore.             Each

      of these acts or omissions, taken atone or collectivety, amount to premises liabitity by
                                                    4-


                                              EXHIBIT A
   Case 3:21-cv-00215 Document 1-1 Filed on 08/16/21 in TXSD Page 5 of 10




KROGERand CASTILLOsustained damagesasa proximate resultof KROGER'sconduct.

Accordingly, KROGER is liable to CASTILLO as a result of its premises liability.

       B.     KROGER's Negligence

       15.     CASTILLO incorporates by reference the statements made in the above

paragraphs as if fully set out herein.

       16.    Atthe time of the Fall, CASTILLOwaS an invitee at KROGER and, as such,

KROGER had a duty to use ordinary care in maintaining the prernises in a safe condition

by inspecting, or ensuring the inspection of, the     propefi for any dangerous conditions and

by making safe any latent defect or providing an adequate warning of any such defect.

       17.    KROGER, by and through its employee/agents breached its duty of care by

failing to reasonably inspect, or ensure the reasonable inspection of, the property for any

dangerous conditions and by failing to make the dangerous condition reasonably safe

and/or failing to adequately warn CASTILLO of the dangerous condition at the subject

store. Each of these acts or omissions, taken alone or collectively, amount to negligence

by KROGER and CASTILLO sustained damages as a proximate result of KROGER 's

conduct. Accordingly, KROGER is liable to CASTILLO as a result of its negligence.

       C.     KROGER's Malicious & Grossly Negligent Conduct

       18.    CASTILLO incorporates by reference the statements made in the above

paragraphs as if fully set out herein.

       19.    KROGER acted with malice, as that            tern is defined by Civil Practice &
Remedies Code S41.001(7). Specifically, KROGER , by and through its employee/agents

failed to reasonably insfect, o,            that others l,"".on"nfy inspected, the premises to
                                   "nrur"
determine if the premises were safe and acted with total disregard for the circumstances

                                                -5-




                                         EXHIBIT A
   Case 3:21-cv-00215 Document 1-1 Filed on 08/16/21 in TXSD Page 6 of 10




existing at the time. ln the altemative, KROGER, by and through its employee/agents,

failed to make the dangerous condition on its premises reasonably safe and/or failed to

adequately warn its invitees of same and acted with total disregard for the circumstances

existing at the time.

       20.    When viewed from the perspective of KROGER at the time of the acts or

omissions, the acts or omissions        of KROGER involved an extreme degree of risk,
considering the probability and magnitude of the potential harm to others. Moreover,

KROGER had actual subjective awareness of the risks involved, but nevertheless

proceeded with conscious indifference          to the rights, safety, or welfare of      others.

Consequently, KROGER is liable to CASTILLO for exemplary damages.

                                              vil.
       ,                                    Damages

       A.      General Damages of NOELIA CASTILLO

       21.    At the time of the accident made the basis of this suit, Plaintiff, NOELIA

CASTILLO, was 69 years of age.

       22.    As a directand proximate resultof Defendant's negligence, Plaintiff, NOELIA

GASTILLO, has sustained mental and physical pain and suffering, mentalanguish, physical

impairment, lost wages in the past, and loss of earning capacity in the future, all of which

are in reasonable probability permanent-

       23.    From the date of the accident in question until the time of trial of this case, the

elements of damages to be considered separately and individually for the purpose of

determining the sum of money that willfairly and reasonably compensate Plaintiff, NOELIA

CASTILLO, for each element are as follows:

              a.        The physical pain that NOELIA CASTILLO has
                        suffered from the date of the accident in question
                        up to the time of trial.
                                               -6-

                                          EXHIBIT A
   Case 3:21-cv-00215 Document 1-1 Filed on 08/16/21 in TXSD Page 7 of 10




              b.     The mentalanguish that NOELIA CASTILLO has
                     suffered from the date of the accident in question
                     up to the time of trial.

              c.     The damages resulting from the        physical
                     impairment suffered by NOELIA CASTILLO and
                     the resulting inability to do those tasks and
                     services that she ordinarily would have been
                     able to perform.

              d      The loss of any earnings sustained by NOELIA
                     CASTILLO from the date of the incident in
                     question up to the time of trial.

              e.     The disfigurement which Plaintiff has suffered
                     from the date of the incident in question up to the
                     time of trial.

        24.   From the time of trial of this case, the elements of damages to be considered

which Plaintiff, NOELIA CASTILLO, will sustain in the future beyond the trial, are such of

the following elements that are shown by a preponderance of the evidence upon trial of this

case:
                     The physical pain that NOELIA CASTILLO will
                     suffer in the future beyond the time of trial.

              b_     The mental anguish that NOELIA CASTILLO will
                     suffer in the future beyond the time of trial.

              c      The damages resulting from the              physical
                     impairmentthat NOELIA CASTILLO will continue
                     to suffer in the future and the resulting inabilityto
                     do those tasks and services that she ordinarily
                     would have been able to perform in the future
                     beyond the time of trial.

              d      The loss or reduction in Plaintiff's earnings or
                     earning capacity in the future caused by the
                     injuries sustained in the incident in question.

              6
                     The disfigurementwhich Plaintiff willsuffer in the
                     future beyond the time of trial.


                                              -7-


                                       EXHIBIT A
  Case 3:21-cv-00215 Document 1-1 Filed on 08/16/21 in TXSD Page 8 of 10




         25.   Because of all of the above and foregoing, Plaintift, NOELIA CASTILLO, has

been damaged and will be damaged in an amount within the jurisdictional limits of the

Court.

         B.    Medical Damages of NOELIA CASTILLO

         26.   Further, as a direct and proximate result of Defendant's negligence, it was

necessary for your Plaintiff, NOELIA CASTILLO, to secure medical and hospital services,

including drugs and other medication, and it is reasonably probable that he will require

additional medical, hospital and drug services in the future beyond this date. Plaintiff,

NOELIA CASTILLO, here now sues for an additional sum within the jurisdictional lirnits

of the Court for past and future medical, hospital and drug services.

         G.    Gross Negligence/Malice

         27.   The actions of the Defendantwas so heedless and showed such a reckless

disregard for the right of others affected by thern, and particularly in this instance, as to

constitute gross negligence and malice as defined by law. Such heedless and reckless

disregard is more than momentary thoughtlessness, inadvertence or error in judgment.

The acts and/or omissions of said Defendant as specifically complained of herein were the

result of conscious indifference to the rights, welfare, and/or safety to your Plaintiff.

Accordingly, because of such gross negligence and malice, Plaintiff further sues for

exemplary and punitive damages in an amountwithin the jurisdictionallimits of the Court.

         D.    Prejudgment Interest

         28.   ln addition to the above and foregoing allegations, Plaintiff turther pleads   that

he is entitled to prejudgment interest at the highest rate allowed by law.




                                              -8-


                                       EXHIBIT A
   Case 3:21-cv-00215 Document 1-1 Filed on 08/16/21 in TXSD Page 9 of 10




                                          vilt.
                                 Gon ditions   P re_c_gd e   nt

       29.   All conditions precedent have occured, have been performed, have been

waived or have otherwise been excused.

                                          tx.
                                     Miscellaneous

      30.    CASTILLO respectfully reserves the right to amend and plead further as

necessary and as additionalfacts are uncovered.

                                           X.
                                     T.R.C.P.47(c)


      31.    Pursuant to T.R.C.P.47(c), Plaintiff herenow seeks monetary relief over

$1,000,000.00.

                                           X.
                                   RuLE 193.7 NoflcE

      32.        Pursuant to Texas Rule of Civil Procedure 193.7, Plaintiff hereby gives

actual notice to Defendant that any and all docurnents produced may be used against

Defendant at any pretrial proceeding and/or at the trial of this matter without the

necessity of authenticating the documents.


                                          xn.
                                         Praver

      WHEREFORE PREMISES CONSIDERED, NOELIA CASTILLO asks that

Defendants be cited to appearand answer, and on finaltrial, that Defendant be held liable

and judgment be rendered for Plaintiff, NOELIA CASTILI=O as follows:   _


      (a)    All actual, consequential, and special damages;

      (b)    Pre-judgment interest as provided by law;

                                           -9-



                                      EXHIBIT A
Case 3:21-cv-00215 Document 1-1 Filed on 08/16/21 in TXSD Page 10 of 10




   (c)   Punitive damages as provided by law;

   (d)   Post-judgment interest;

   (e)   Costs of Court; and,

   (0    Such other and further reliel both general and special, legal and
         equitable, to which NOELIA CASTILLO may show herself justly
         entitled.

                                     Respectfully su bmitted,

                                     THE TODD LAW GROUP, PLLC




                                              Jeffrey N. Todd
                                              State Bar No. 24028048
                                               12929 Gulf Freeway, Suite 301
                                              Houston, Texas 77034
                                              Telephone: (832) 243-4953
                                              Telecopier: (713) 583-7818
                                              jeff@efftoddlaw.com

                                              ATTORNEYS FOR PLAINTIFF




                                       -10-


                                   EXHIBIT A
